NUMBER 13-09-00232-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ROBERT (BOBBY) R. WIGHTMAN-CERVANTES



On Petition for Writ of Mandamus
and Application for Stay.




MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Garza and Vela

Memorandum Opinion  Per Curiam (1)


	Relator, Robert (Bobby) R. Wightman-Cervantes, filed a petition for writ of
mandamus and application for stay in the above cause on April 22, 2009. 
	The Court, having examined and fully considered the petition for writ of mandamus
and application for stay, is of the opinion that relator has not shown himself entitled to the
relief sought.  Accordingly, the petition for writ of mandamus and application for stay are
DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Memorandum Opinion delivered and 
filed this the 23rd day of April, 2009.
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).